The following is an examiner’s statement of reasons for allowance: With regards to claims 1-3 and 5-11, the prior art of record does not  disclose or fairly teach the specific circuit   configuration with emphasis on  the second phase circuit including  at least one of a delay line and an inductor connected between the connection node and the third filter, and a capacitor connected between the connection node and a ground potential. With regards to claims 12 and 13, the prior art of record does not  disclose  or fairly teach the  specific circuit configuration with emphasis  on the fourth filter is connected to a second connection node between the second phase circuit and the third filter with the third phase circuit provided between the fourth filter and the second connection node. With regards to claims 15-22, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a frequency band of the first passband is lower than a frequency band of the second passband; the frequency band of the second passband is lower than a frequency band of the third passband.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 16, 2022 
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843